Title: Thomas Jefferson to John Langdon, 5 March 1810
From: Jefferson, Thomas
To: Langdon, John


          
             
                     Monticello. Mar. 5. 10
          
          Your letter, my dear friend, of the 18th Ult. comes like the refreshing dews of the evening on a thirsty soil. it recalls antient, as well as recent recollections, very dear to my heart. for five and thirty years we have walked together through a land of tribulations. yet these have past away & so, I trust, will those of the present day. the toryism, with which we struggled in 77. differed but in name from the federalism of 99 with which we struggled also; and the Anglicism of 1808. against which we are now struggling, is but the same thing still, in another form. it is a longing for a king, & an English king rather than any other. this is the true source of their sorrows & wailings. the fear that Bonaparte will come over us & conquer us also, is too chimerical to be genuine. 
			 supposing
			 him to have finished Spain & Portugal, he has yet England & Russia to subdue. the maxim of war was never sounder than in this case, not to leave an enemy in the rear; & especially where an insurrectionary flame is
			 known to be under
			 the embers, merely
			 smothered and ready to burst at every point. 
			 these two subdued, (& surely the Anglomen will not think the conquest of England alone a short work) antient Greece &
			 Macedonia the cradle of Alexander his prototype, and Constantinople, the seat of empire for the world, would glitter more in his eye than our bleak mountains & rugged forests. Egypt too, & the golden apples of Mauritania have for more than half a century fixed the longing eyes of France; 
			 and with Syria, you know, he has an old affront to wipe out. then come ‘Pontus & Galatia, Cappadocia, Asia and Bithynia,’ the fine
			 countries on the Euphrates & Tygris, the Oxus & Indus, & all beyond the Hyphasis which bounded the glories of his Macedonian rival; with the invitations of his new British subjects on the banks of the Ganges, which 
                  whom after recieving under his protection the mother country, he cannot refuse to visit. when all this is done & settled, & nothing of the old world remains unsubdued, he may turn to the
			 new one. but will he attack us first, from whom he will get but hard knocks, & no money? or will he first lay hold of the gold & silver of Mexico & Peru, & the diamonds of Brazil? a republican emperor from his affection to 
                  republics, independant of motives of expediency, must grant
			 to ours the Cyclop’s boon of being the last devoured. while all this is doing, we are to suppose the chapter of accidents read out, & that nothing can happen to cut short, or to disturb his enterprises.
			 but
			 the Anglomen, it seems, have found out a much safer dependance than all these chances of death or
			 disappointment. that is that we should first let England plunder us, as she has been doing for years, for fear Bonaparte should do it; & then ally ourselves with her, and enter into the war. a Conqueror whose career England could not arrest when aided by Russia, Austria Prussia, Sweden, Spain & Portugal, she is now to destroy, with all these on his side, by the aid of the US. alone. this indeed is making us a mighty people. and what is
			 to be our security that,
			 when embarked for her in the war, she will not make a separate peace, & leave us in the lurch?
			 her good faith! the faith of a nation of merchants! the Punica fides of modern Carthage! of
			 the friend & Protectress of Copenhagen! of the nation who never admitted a chapter of morality into her political code! and is now boldly avowing that whatever power can make hers, is hers of right. money, & not morality is
			 the principle of commerce & commercial nations. but, in addition to this, the nature of the English government forbids, of itself, reliance on her engagements; & it is well known she has
			 been, 
                  through all the commercial periods of her history the least faithful to her alliances of any nation of Europe since the period of her history wherein she has been distinguished for her commerce & corruption, that is to say, under the houses of Stuart & Brunswick. to Portugal alone she has steadily adhered; because, by her Methuen treaty she had made it a colony, & one of the most valuable to her. it may be asked,
			 what, in the nature of her government unfits England for the observation of moral duties? in
			 the first place, her king is a cypher; his only function being to name the oligarchy which is to govern her. the parliament is, by corruption, the
			 mere instrument of the will of the 
                  government administration. the real power & property in the government is in the great aristocratical families of the nation. the nest of office being too small for all of them to cuddle into at once, the contest is eternal, which shall croud the other out. for this purpose they are divided into two parties, the Ins, & the Outs, so equal in weight that a small matter turns the balance. to keep themselves in, when they are in, every stratagem must be practised, every artifice used which may flatter the pride, the passions or power of the government 
                     nation. justice, honour, faith must yield to the necessity of keeping themselves in place. the question whether a measure is moral is never asked; but whether it will nourish the avarice of their
			 merchants, or the pyratical spirit of their navy, or produce any other effect which 
                  may strengthen them in their places. as to
			 engagements, however positive, entered into by the predecessors of the Ins, why, they were their enemies; they did every thing which was wrong; & to reverse every thing they did must
			 therefore be
			 right. this is the true character of the English government in practice, however different it’s theory, and it presents the singular phaenomenon of a nation the individuals of which are as
			 faithful
			 to their private engagements & duties, as honorable, as worthy, as those of any nation on earth, and whose government is yet the most unprincipled at this day known.in an absolute
			 government there can be no such equiponderant parties. the Despot is the government. his power suppresses all opposition, maintains his ministers firm in their places. what he has contracted
			 therefore through them, he has the power to observe with good faith: and he identifies his own honor & faith with that of his nation.when I observed however that the king of England was a cypher, I did not mean to confine the observation to the mere individual now on that throne. the practice of kings marrying only into the families of kings, has been that of Europe for some centuries. now, take any race of animals, confine them in idleness & inaction whether in a stye, a stable, or a stateroom, pamper them with high diet, gratify all their sexual
			 appetites, immerse them in sensualities, nourish their passions, let every thing bend before them, & banish whatever might lead them to think, & in a few generations they become all body
			 & no mind: & this too by a law of nature, by that very law by which we are in the constant practice of changing the characters & propensities of the animals we raise for our own
			 purposes.
			 such is the regimen in raising kings, & in this way they had gone on for centuries. while in Europe, I
			 often amused myself with contemplating the characters of the then reigning sovereigns of Europe. Louis the XVIth was a fool, of my own knolege, & in despite of the answers made for him at his trial.the king of Spain was a fool,
			 & of Naples the same. they passed their lives in hunting, & dispatched two couriers a week, 1000. miles, to let each other know what game they had killed the preceding days.
			 the king of Sardinia was a fool. all these were Bourbons.
			 the Queen of Portugal, a Braganza, was an ideot by nature. & so was
			 the king of Denmark. their sons, as regents, exercised the powers of government.
			 the
			 king of Prussia, successor to the great Frederic, was a mere hog in body as well as in mind.
			 Gustavus of Sweden, & Joseph of Austria were really crazy,
			 & George of England you know was in a straight waistcoat.
			 there
			 remained then none but old Catharine who had been too lately picked up to have lost her common sense.
			 in this state Bonaparte found Europe; & it was this state of it’s rulers which lost it with scarce a struggle.
			 these animals had become without mind & powerless: and so will every hereditary monarch be after a few generations.
			 Alexander the grandson of Catherine, is as yet an exception. he is able to hold his own. but he is only of the 3d generation. his race is not yet worn out. and
			 so endeth the book of kings, from all of whom the lord deliver us, and have you, my friend & all such good men & true, in his holy keeping.
          
            Th:
            Jefferson
        